Citation Nr: 1400328	
Decision Date: 01/07/14    Archive Date: 01/23/14

DOCKET NO.  11-01 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for an acquired psychiatric disorder, to include PTSD.

3.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for pseudofolliculitis barbae.  

4.  Entitlement to an increased initial evaluation for degenerative disc disease of the lumbar spine with spinal stenosis (claimed as chronic low back pain).


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law, Legal Help for Veterans, PLLC


ATTORNEY FOR THE BOARD

J. L. Wolinsky Associate Counsel


INTRODUCTION

The Veteran had active military service from January 1976 to December 1978 and from December 1978 to January 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 and an October 2011 rating decisions.  The Veteran seeks to reopen his claim for service connection for PTSD and pseudofolliculitis barbae.

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his file on the electronic "Virtual VA" system. 
 
The issues of entitlement to service connection for an acquired psychiatric disorder, to include PTSD, and an increased initial evaluation for degenerative disc disease of the lumbar spine with spinal stenosis (claimed as chronic low back pain) are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim for service connection for PTSD in November 2003, a decision which became final.

2.  Evidence submitted since November 2003 is not cumulative or redundant and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for PTSD.

3.  The RO denied the Veteran's claim for service connection for pseudofolliculitis barbae in August 1983, a decision which became final.       

4.  Evidence submitted since August 1983 is cumulative and redundant and does not relate to an unestablished fact necessary to substantiate the claim of entitlement to service connection for pseudofolliculitis barbae. 


CONCLUSIONS OF LAW

1.  The November 2003 rating decision is final as to the claim for service connection for PTSD.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  New and material evidence has been presented to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD. 38 U.S.C.A. §§ 5108  (West 2002); 38 C.F.R. § 3.156 (2013).

3.  The August 1983 rating decision is final as to the claim for service connection for pseudofolliculitis barbae.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2013).

4.  New and material evidence has not been presented to reopen the claim of entitlement to service connection for pseudofolliculitis barbae. 38 U.S.C.A. §§ 5108  (West 2002); 38 C.F.R. § 3.156 (2013).








REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The Board must discuss whether VA has complied with its duties to notify and assist the Veteran in substantiating his claims. In this respect, the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the veteran and his or her representative or agent, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the Veteran is expected to provide.

With respect to requests to reopen previously denied claims, a claimant must be notified of both what is needed to reopen the claim and what is needed to establish the underlying claim for service connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006). 

In the case at hand, the record reflects that the RO provided the Veteran with the requisite notice by letters mailed in October 2007 for the Veteran's claim for PTSD and May 2011 for the Veteran's claim for pseudofolliculitis barbae.  The letters provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The October 2007 and May 2011 letters also provided notice regarding the need to submit new and material evidence to reopen the Veteran's previously denied claims, and advised the Veteran of the bases for the prior denials.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Specifically, the October 2007 VCAA letter stated that the Veteran's claim was denied because of a lack of a current diagnosis of PTSD.  The VCAA letter sent in May 2011 stated that the Veteran was previously denied service connection because the Veteran's pseudofolliculitis barbae was deemed a congenital condition that lacked material aggravation during the Veteran's active service, and to reopen the claim the Veteran had to submit new evidence to that fact.

VA's duty to assist includes assisting the claimant in the procurement of service and other relevant records, as well as obtaining a medical examination or opinion of the Veteran's disability when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The RO associated the Veteran's service treatment records (STRs) and VA treatment records with the claims file.  Records from Comprehensive Care Medical LLC, and from Psychological Consulting Services are also contained within the claims folder.  The Veteran has not identified any treatment records aside from those that are already of record, nor is there any indication that the Veteran has sought additional treatment relevant to the instant appeal.

In October 2008, VA provided the Veteran with a PTSD examination and obtained a medical opinion addressing whether PTSD had its onset during or was caused by active service.   The PTSD examination and opinion is adequate, as the examination report shows that the examiner, considered the Veteran's relevant medical/military/occupational history, conducted a physical examination with testing and provided reasoned analysis to support the medical opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007); Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that VA must ensure that the examination provided is adequate).   

The Veteran was not provided with a dermatology examination for his claim to reopen pseudofolliculitis barbae.  VA is not required to provide a medical examination or medical opinion to a Veteran who "attempts to reopen a finally adjudicated claim until or unless 'new and material evidence is presented or secured."  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341 (2003) (discussing 38 C.F.R. § 3.159(c)(4)).  

As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.     
 
New and Material Evidence

The Veteran seeks to reopen a previously denied claim of service connection for PTSD and pseudofolliculitis barbae.

In general, RO decisions are final when they are not timely appealed.  See 38 U.S.C.A. § 7105.   Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  Only evidence presented since the last final denial will be evaluated in the context of the entire record.  See Evans v. Brown, 9 Vet. App. 273 (1996). 
 
The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010). Furthermore, consideration is not limited to whether the newly submitted evidence relates specifically to the reason the claim was last denied, but instead should include whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the Secretary's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999). Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

A new theory of causation for the same disease or injury that was the subject of a previously denied claim cannot be the basis of a new claim.  Boggs v. Peake, 520 F.3d 1330, 1336 (2008).  A claim based upon the same factual basis may not be considered, unless the evidence supporting the Veteran's new theory of causation constitutes new and material evidence.  Id.  All theories of entitlement that pertain to the same disability, or same benefit, constitute the same claim.  Roebuck v. Nicholson¸ 20 Vet. App. 307, 313 (2007). 

The evidence sent since the Veteran's August 1983 denial of service connection for PTSD includes a VA PTSD exam, private treatment records and VA treatment records.  This evidence was not of record in 1983 and is therefore new.  The evidence from Psychological Consulting Services contains reports of examinations of  the Veteran in June 2007 and October 2007.  In both examinations, the Veteran was found to have a diagnosis of PTSD.  VA treatment records additionally show treatment for PTSD.  This evidence is material because it directly supplements what was lacking from the Veteran's original claim for service connection.  In the Veteran's prior denial no current diagnosis for PTSD existed on record, therefore the current diagnosis provided by the new evidence is material because it helps to substantiate the Veteran's previously unestablished element of a current disability.

Evidence submitted to substantiate the Veteran's claim for pseudofolliculitis barbae since his denial in August 2013 is not new and material.  The evidence submitted since the denial includes images of the Veteran's skin condition from a VAMC in Dublin, Georgia and treatment records from Comprehensive Care Medical LLC, which show that the Veteran has a diagnosis of pseudofolliculitis barbae.  While this evidence is new it is not material.  The Veteran's current disability was established in the 1983 rating decision.  The Veteran was required to submit evidence which shows that his pseudofolliculitis barbae worsened in service, or evidence that shows that pseudofolliculitis barbae is not a congenital disease and was a disease incurred in or related to service.  Therefore, without submission of evidence to an unestablished fact of the Veteran's claim for pseudofolliculitis barbae, the evidence is not found to be material.  Smith v. West.       

      
ORDER

New and material evidence to reopen a claim of entitlement to service connection for PTSD has been received, to this extent, the appeal is granted.

New and material evidence not having been received, the previously denied claim of service connection for pseudofolliculitis barbae is not reopened; the appeal is denied.


REMAND

The Veteran was granted a 10 percent evaluation for degenerative disc disease of the lumbar spine with spinal stenosis (claimed as chronic low back pain).  In April of 2013 the RO received a Notice of Disagreement with the 10 percent evaluation for his degenerative disc disease.  In August 2013 the RO responded to the Veteran with correspondence, which stated that the Veteran's NOD was received and that a Decision Review Officer was to review the Veteran's claim.  While it is clear the Veteran's claim for degenerative disc disease is under development, a Statement of the Case was not issued and the Board is required to remand this issue.  See Manlicon v. West, 12 Vet. App. 238 (1999). 

At the Veteran's PTSD exam in October 2008, the Veteran stated that he was receiving Social Security disability for his PTSD and for his back.  The claims folder does not contain Social Security Administration records regarding the Veteran's claimed disabilities.  Requests for Social Security medical records may contain information regarding the Veteran's current disability.  As SSA records are potentially relevant to the Board's determination, VA is obliged to attempt to obtain and consider those records.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  Therefore, the Veteran's Social Security records should be obtained prior to further review of his VA appeal.

The evidence of record shows that the Veteran was diagnosed with PTSD by L.G., MA, a Licensed and Psychological Associate which was co-signed by A.F. PhD.  The diagnosis was based on a medical evaluation in October 2006.  At the evaluation, the Veteran was found to have Axis I PTSD, chronic and severe.  The Veteran discussed his pre, post and military history, and symptoms at the evaluation.  The Veteran described his stressors as being involved as an undercover agent for the Navy and for the DEA which put him in the position where he was physically threatened and intimidated.  The Veteran reported intrusive thoughts, nightmares, distress at exposure to triggers, avoidance of conversations about his military service, estrangement and detachment from others, hyperviligence, hyperirritability, exaggerated startle response, and sleep trouble.  The summary of the Veteran's evaluation found that the experience of being a drug informant was the stressor which caused his current symptomatology.  The opinion was given based on a review of PTSD criterion A-F, and supported with rationale based on the Veteran's current symptoms.

In conflict with the private medical opinion, is the VA examiner's opinion from the Veteran's PTSD exam in October 2008.  The examiner reviewed the Veteran's pre, post and military history, discussed the Veteran's symptoms and came to a diagnosis.  The examiner found that the Veteran did not have PTSD but had adult anti-social behavior, polysubstance abuse, and dysthymic disorder unrelated to military service.  The examiner found that testifying as an informant and attempts of physical violence does not satisfy the diagnostic criteria for a traumatic event.  The examiner further stated that there was no nexus between any current psychiatric symptoms and military service.  The examiner stated that the Veteran's physical, occupational and financial problems are more likely than not the source of the Veteran's depression.  In coming to the medical opinion the examiner stated that L.G. M.A. overlooked facts and further discussed the Veteran's diagnosis of personality disorder while in service, which led to his discharge in January 1981.

The in-service stressor of working undercover and fearing the potential harm of physical assault is corroborated based on the evidence in the Veteran's claims file.  NIS Operations Report from February 1980 to December 1980 shows that the Veteran was an informant in drug investigations.  The Veteran's Declaration of Cooperation from February 1980 is also of record showing his participation in such activity.  A memo in the claims file additionally states that the Veteran's work contributed to seven out of seven convictions.  The memo further stated that the Veteran's continued presence in Guam was not life threatening, however his personal safety would be in jeopardy and was therefore transferred.  These memos, and Operation Reports sufficiently corroborate the Veteran's stressors of working as a drug informant worried about potential physical harm.  Also, VA outpatient records indicate treatment for both depression and non-combat PTSD.

Primarily due to a recent change in law announced by the (Court), the matter of entitlement to service connection for a psychiatric disorder, other than PTSD, must be remanded.  Clemons v. Shinseki, 23 Vet. App. 1 (2009). In Clemons, the Court held that "multiple medical diagnoses or diagnoses that differ from the claimed condition do not necessarily represent wholly separate claims," and that because a lay claimant is only competent to report symptoms and not diagnoses, VA must consider the claim for disabilities reasonably raised by the description of the claimant's symptoms.  Clemons, 23 Vet. App. at 6-7.

Such is the case here.  The record developed since the inception of the claim reflects findings of depression and the Veteran's continuing report of psychiatric problems attributed at times to PTSD.

As indicated under Clemons, alternate diagnoses are to be considered as part of the underlying claim.  The AMC/RO has not had an opportunity to provide adequate notification addressing what is needed for a claim incorporating such alternate psychological diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), are different from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  Corrective notification action, as well as further adjudication, is thus needed, again, in view of the Clemons guidance.

Therefore, the Veteran should be scheduled for a VA psychiatric examination in order to identify any current psychiatric diagnoses and to have an examiner provide an opinion that addresses whether any diagnosed psychiatric disability is related to an in-service event or is otherwise attributable to the Veteran's active military service.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be sent an SOC on the issue of increase for degenerative disc disease, currently rated as 10 percent disabling.  Only if a timely substantive appeal is received, then the AMC shall certify the issue to the Board.

2. Send a new VCAA notice letter to the Veteran and his representative.  The letter should notify the Veteran of the information and evidence necessary to substantiate a claim of service connection for an acquired psychiatric disability, other than PTSD.

3.  VA treatment records dated from March 2012 and thereafter should be obtained and associated with the claims file.

4.  Request, directly from the SSA, complete copies of any determination on a claim for disability benefits, together with the medical records that served as the basis for any such determination.  All attempts to fulfill this development should be documented in the claims file. If the search for these records is negative, that should be documented in the claims folder, and the Veteran must be informed of this in writing in accordance with 38 C.F.R. § 3.159(e).

5.  After all records and/or responses received are associated with the claims file, or a reasonable time period for the Veteran's response has expired, arrange for him to undergo a VA psychiatric examination in order to determine the nature, extent of severity, and etiology of any psychiatric disorder(s) which may be present, to include PTSD.  The claims file and a separate copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  Any further indicated tests and studies to include psychological studies should be conducted.

The examiner should provide a diagnosis for any psychiatric disorder found on examination.  Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current psychiatric disorder had its onset in or is related to any incident of the Veteran's active duty service.  Should PTSD be diagnosed, the stressor(s) supporting such diagnosis should be specifically identified. The relationship, if any, between the personality disorder reported in service and any current psychiatric condition should be addressed. Any opinions expressed by the examiner must be accompanied by a complete rationale.

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

6.  Thereafter, readjudicate the issues on appeal.  If the benefits sought on appeal remain denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
WAYNE M. BRAEUER
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


